Citation Nr: 0512385	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  96-41 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to an earlier effective date for increased 
ratings for pleural disease-asbestosis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The record indicates that the veteran served in the active 
Navy Reserve between April 1949 and February 1974, with 
active duty from March 24, 1970, to March 26, 1970.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
New York, New York, Regional Office (RO).  By a rating action 
of February 1995, the RO confirmed and continued a 10 percent 
disability rating for the veteran's service-connected pleural 
disease-asbestosis.  He perfected a timely appeal to that 
decision.  Thereafter, in a rating action of April 1996, the 
RO increased the evaluation for the veteran's lung disorder 
from 10 percent to 60 percent, effective November 12, 1993.  
The RO, in a rating action dated in December 2002, determined 
that an effective date earlier than November 12, 1993, was 
not warranted for the assignment of an increased rating for 
the lung disease.  Subsequently, in a rating action of April 
2003, the RO assigned a 100 percent disability rating for 
pleural disease-asbestosis, effective September 13, 2002.

The issues remaining before the Board are whether an 
effective date earlier than November 12, 1993, is warranted 
for the assignment of a 60 percent rating; and whether an 
effective date earlier than September 13, 2002, is warranted 
for the assignment of a 100 percent rating.

On August 9, 2004, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting in Travel Board status at New York, New York.  A 
transcript of the hearing is of record.  At the hearing, the 
veteran submitted additional evidence for which he has 
provided written waiver of RO review under 38 C.F.R. 
§ 20.1304 (2004).  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an earlier effective 
date for an increased rating for pleural disease-asbestosis 
has been obtained.  

2.  In a November 1988 rating decision, the RO granted 
service connection for pleural disease-asbestosis; a 10 
percent disability rating was assigned, effective April 4, 
1988.  

3.  In July 1990, the Board issued a decision denying the 
veteran's claim for an increased rating in excess of 10 
percent for his service-connected pleural disease-asbestosis.  

4.  The veteran has not raised a valid claim of entitlement 
to revision of the July 1990, Board decision based on clear 
and unmistakable error (CUE).  

5.  On November 12, 1993, a claim was received for an 
increased rating for pleural disease-asbestosis, along with a 
private medical statement indicating that the veteran had 
severe pulmonary dysfunction, and severe dyspnea on exertion.  

6.  By a rating action of April 1996, the RO assigned a 60 
percent disability rating for the pleural disease-asbestosis, 
effective November 12, 1993.  

7.  For the period from November 12, 1993, through September 
13, 2002, asbestosis was shown to equate with or approximate 
not more than a severe degree of lung disability with 
extensive fibrosis, severe dyspnea on slight exertion, with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  X-rays 
showed marked calcification of the pleural, and pulmonary 
function tests show marked airway obstruction.  

8.  Medical evidence during the period from November 12, 
1993, through September 13, 2002, does not show very severe 
purulent pleurisy with the findings and symptoms of the 
severe condition and persistent underweight, with marked 
weakness, and fatigability on slight exertion.  Maximum 
exercise capacity less than 15 ml/kg/minute oxygen 
consumption with cardio respiratory limitation, or cor 
pulmonale or pulmonary hypertension, or outpatient oxygen 
therapy was not shown.  

9.  There is no medical evidence of record dated any earlier 
than September 13, 2002, which indicates that the veteran 
would be entitled to a schedular 100 percent disability 
rating for his service-connected pleural disease-asbestosis.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to November 12, 
1993, for the assignment of an increased rating of 60 percent 
for pleural disease-asbestosis, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.104, 3.155, 3.159, 3.400 (2004).  

2.  The criteria for an effective date earlier than September 
13, 2002, for the assignment of a schedular 100 percent 
disability rating for service-connected pleural disease-
asbestosis, have not been met.  38 U.S.C.A. §§ 5101, 5103, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

There was a significant change in the law on November 9, 
2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decisions dated in June 1995, April 1996, December 
2002, and April 2003; the statements of the case dated in 
August 1995 and October 2000; the supplemental statements of 
the case, dated in November 1996 and April 2003; and the 
letter dated in November 2002.  These documents included a 
summary of the evidence in the case; citation to pertinent 
laws and regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefits 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The November 2002 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issue on appeal.  

VCAA requires that the duty to notify be satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all notification due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The available medical evidence is sufficient for an adequate 
determination.  Further, the veteran has not identified any 
outstanding medical records.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA as 
to the issues addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and the notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issues on 
appeal were re-adjudicated and a supplemental statements of 
the case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004); 69 Fed. Reg. 
59989 (2004).  


II.  Factual background.

The veteran's initial claim for service connection was 
received on April 4, 1988.  Submitted in support of his claim 
was a private medical statement from Dr. Alvin S. Teirstein, 
M. D., dated in March 1988, indicating that the veteran had 
benign asbestos-related pleural disease.  Dr. Teirstein 
stated that this disease was the direct result of the 
veteran's exposure to asbestos while performing his duties in 
the Naval Reserve.  Following a VA examination in August 
1988, the veteran was diagnosed with pleural disease, likely 
asbestos related, with chronic obstructive lung disease.  

By a rating action of November 1988, the RO granted service 
connection for pleural disease, likely asbestos related with 
chronic obstructive lung disease; a 10 percent disability 
rating was assigned, effective April 4, 1988.  

A statement from Dr. Lawrence Butt, dated in May 1989, 
indicates that he had been following the veteran for symptoms 
of severe dyspnea on exertion.  Dr. Butt reported that 
spirometry revealed severe obstructive ventilatory impairment 
with an FEV 820 cc and FEV/FVC ratio of 35 percent.  At a VA 
examination in July 1989, the veteran complained of extreme 
shortness of breath on exertion.  X-ray study of the chest 
revealed left lateral parietal thickening along the left 
hemithorax, and plate like atelectasis left lower lung.  The 
pertinent diagnoses were asbestosis, by history; asthma, by 
history; and cough syncope, by history.  

In yet another medical statement, dated in February 1990, Dr. 
Lawrence Butt noted that he followed the veteran in the 
Pulmonary Clinic for severe chronic obstructive pulmonary 
disease.  He stated that spirometry done on February 15, 
1990, revealed severe obstructive ventilatory impairment, 
with a pre-bronchodilator FEV-1 of 760cc and FEV-1/FVC of 
44%.  Dr. Butt further noted that spirometry post-
bronchodilator revealed an FEV-1 of only 1 liter and FEV-
1/FVC of 44%.  Dr. Butt stated that the veteran had severe 
limitation of his exercise capacity, secondary to severe 
obstructive lung disease.  

In July 1990, the Board issued a decision denying the 
veteran's claim for a rating in excess of 10 percent for the 
service-connected pleural disease, likely asbestos related, 
with chronic obstructive lung disease.  

The veteran's claim for an increased rating for his lung 
disease was received at the RO on November 12, 1993.  
Submitted in support of the veteran's claim was a medical 
statement from Dr. Lawrence Butt, dated in November 1993, 
wherein he stated that the veteran had a history of 
asbestosis with severe pulmonary dysfunction.  He further 
noted that the veteran had symptoms of severe dyspnea on 
exertion and was unable to work.  Also submitted was a notice 
of award from Social Security Administration, dated in April 
1993, informing the veteran that he had been found to be 
disabled for disability benefits, beginning on December 9, 
1992.  Also received was the second page of a private 
evaluation, conducted in March 1993, reflecting an impression 
of asbestosis with resultant severe COPD, and also severe 
restrictive disease; it was noted that the veteran was 
dyspneic with mild to moderate exertion.  

The veteran was afforded a VA examination in June 1994, at 
which time he reported problems with congestion in the 
mornings.  He stated that he had phlegm in large quantities.  
He was short of breath almost at all times.  He was unable to 
exert himself.  He used Ventolin with some help.  He 
exhausted easily.  On examination, it was noted that the 
veteran was a short and obese man, whose recent chest x-ray 
revealed some pleural thickening and some increase in hilar 
nodes.  The diagnosis was pleural fibrosis.  Results of a 
pulmonary function test (PFT), conducted in June 1994, 
revealed severe obstruction as well as low vital capacity, 
possibly from a concomitant restrictive defect.  Results of a 
CT scan of the chest, performed in October 1994, revealed 
extensive pleural soft tissue densities along the lateral and 
posterior aspect of both thoraces.  

Received in March 1995 was a medical statement from Dr. Alvin 
S. Teirstein, dated in February 1995, indicating that he last 
examined the veteran on August 31, 1994.  Dr. Teirstein 
stated that the veteran's chest X-rays and CT scans showed 
extensive bilateral pleural disease, which was significantly 
impairing his pulmonary function disease.  Dr. Teirstein 
stated that he has performed yearly pulmonary function 
studies on the veteran since 1988; he stated that all were 
performed with superb effort, and all showed marked 
respiratory insufficiency.  In a subsequent medical 
statement, dated in August 1995, Dr. Teirstein stated that at 
the time of the veteran's last examination, on August 15, 
1995, he had markedly impaired function with bilateral 
wheezes and rhonchi.  His vital capacity was only 37% of 
predicted and his FEV1 was 20% of predicted.  Dr. Teirstein 
further stated that the veteran had not been able to work 
because of his chronic respiratory insufficiency since 
December 1992.  

Received in August 1995 were duplicates of private treatment 
reports, dated from May 1989 through October 1994.  

At his personal hearing in November 1995, the veteran 
reported that he had to move very slowly.  The veteran 
indicated that he took medication in the morning and 
throughout the day; he reported using inhalers.  The veteran 
reported using Serevant and Proventil.  The veteran indicated 
that he was unable to take warm showers because the heat took 
away his breath.  He stated that he was unable to walk for 
any significant distance.  He noted that when he exerted 
himself, he tended to develop a cough.  The veteran testified 
that he was unable to lift anything.  As a result he couldn't 
help his wife with any household chores.  The veteran stated 
that he occasionally developed sharp pains.  

The veteran was afforded a VA examination in February 1996, 
at which time he stated that he continued to become short of 
breath, which had progressively been getting worse until he 
collapsed sometimes.  The veteran reported coughing spells 
made him dizzy.  He indicated that he usually developed a 
cough with whitish expectoration every day.  The veteran 
further noted that minimal exertion, like showering, taking 
baths, changing his clothes, or taking a few steps made him 
short of breath and he had to rest immediately.  He usually 
had to use an inhaler.  The veteran also reported 
experiencing sharp chest pain on exertion.  He sometimes 
blacked out and got dizzy from the coughing spells.  He slept 
only three to four hours and had to use an inhaler.  He 
reported occasional swelling of the lower extremities.  On 
examination, it was observed that the veteran was very obese.  
He was very short of breath on exertion.  Respiratory rate 
was 26 per minute and shallow.  Wheezing at times was heard 
and he had bilateral pedal edema, which was minimally 
present.  No cyanosis, clubbing, or neck distention was 
noted.  Rhonchi was heard throughout the lungs, bilaterally.  
A few crepitations were noted at the base, left more than 
right.  Distant heart sounds were noted.  No murmurs or 
gallops were present.  It was noted that the pulmonary 
function test which was done was poorly performed and the 
veteran was unable to finish lung volume because of severe 
shortness of breath.  He had severe obstructive airway 
disease and was unable to perform complete function.  The 
pertinent diagnoses were chronic severe obstructive and 
restrictive pulmonary disease, and chronic asbestosis, 
bilaterally.  

By a rating action of April 1996, the RO increased the 
evaluation for pleural disease, likely asbestos related with 
COPD, from 10 percent to 60 percent, effective November 12, 
1993.  

Received in May 1996 were duplicate private treatment 
reports, dated from January 1988 through August 1995, the 
findings of which have been reported above.  

At his personal hearing in April 2001, the veteran and his 
representative argued that medical records since 1988 have 
shown a bilateral lung disease; however, his lung disease was 
initially diagnosed as a unilateral disorder.  Consequently, 
he was underevaluated and assigned a 10 percent rating.  It 
was argued that the veteran's lung disease has been 
restrictive and bilateral since 1988, and should be assigned 
an increased rating from the initial date of his claim.  

Received in April 2001 was a medical statement from Dr. Alvin 
Teirstein, indicating that the veteran was under his care for 
severe bilateral asbestos-related pleural disease.  Dr. 
Teirstein reported that the veteran's bilateral pleural 
disease had caused significant pulmonary functional 
impairment.  He further noted that the veteran was totally 
disabled and near the time when he will require oxygen 
therapy during sleep, and perhaps with activities.  Also 
received in April 2001 were duplicate treatment reports, 
dated from March 1988 through February 1995.  

Received in December 2002 was a copy of a medical report, 
dated in May 2001, indicating that spirometry was consistent 
with obstructive and restrictive dysfunction.  No cyanosis, 
clubbing, or edema was noted on examination.  In a medical 
statement, dated in July 2002, Dr. Teirstein stated that the 
veteran was complaining of his usual shortness of breath with 
exertion.  He also related an episode of chest discomfort.  
There was no cyanosis, clubbing or edema on examination.  
Spirometry was consistent with combined restrictive and 
obstructive dysfunction.  He noted that the veteran's chronic 
bronchitis and asbestos-related pleural disease were 
unchanged.  Among these records was a medical statement from 
Dr. Alan R. Hartman, dated in September 2002, who examined 
the veteran for assessment of his surgical risk.  He noted 
that the veteran was significantly obese, markedly short of 
breath even at rest, and his pulmonary function test 
demonstrated an FEV1 of 0.4.  Dr. Hartman stated that the 
veteran's chances of developing a perioperative pulmonary 
problem preventing weaning from the ventilator was quite 
significant.  

At his personal hearing in August 2004, the veteran testified 
that he was initially treated with a lot of medication for 
his lung disease back in 1988.  The veteran indicated that he 
was now constantly short of breath and had to be on oxygen.  
The veteran indicated that he retired in 1992, because he was 
no longer able to perform his job as an Administrative Chief 
Inspector.  He was unable to visit the job sites and evaluate 
accident sites.  The veteran argued that the original rating 
decision in April 1988, as well as all subsequent rating 
decisions, were founded on an erroneous premise; that is, 
those decisions were based on a premise that his condition 
was a unilateral versus a bilateral lung disease.  The 
veteran maintained that the correct evidence from his private 
doctors was always in his record; in fact, he noted that in 
1988, Dr. Teirstein stated that he had a bilateral disease.  
It was observed that the veteran was on oxygen at the time of 
the hearing.  The veteran further maintained that, during the 
period from 1988 through 1993, he experienced a significant 
amount of shortness of breath.  He noted that he has been on 
Proventil and Ventolin, as well as a number of other 
medications, since 1988.  

Submitted at the hearing was a copy of a private medical 
statement from Dr. Alvin S. Teirstein, dated in February 
1995, the findings of which were reported above.  


III.  Legal analysis.

The veteran essentially contends that the effective date for 
an increased rating for disability associated with his 
respiratory disorder should be in 1988, the date of his 
initial claim for service connection; he maintains that his 
pleural disease-asbestosis has been severely disabling since 
that time.  

The applicable law and regulations provide that a claimant 
has a period of one year from the date of the notice of the 
result of the initial determination for initiating an appeal 
by filing a notice of disagreement.  Otherwise, that 
determination becomes final, and is not subject to revision 
on the same factual basis in the absence of clear and 
unmistakable error (CUE).  38 U.S.C.A. § 7104, 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2004).  

Generally, the effective date for an increase in disability 
compensation, shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  There is, however, an 
exception allowing for the earliest date that it is factually 
ascertainable that an increase in disability occurred, if the 
claim is received within one year from that date.  Otherwise, 
the date of receipt of the claim is the earliest possible 
effective date.  38 C.F.R. §§ 3.400(o)(1), (o)(2) (2004); see 
also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); Wood 
v. Derwinski, 1 Vet. App. 367 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has found that 38 U.S.C. A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim, provided also that the claim is received 
within one year after the increase.  Id.  In these cases, the 
Board must determine under the evidence of record the 
earliest date that the increased rating was ascertainable.  
Hazan v. Gober, 10 Vet. App. 511, 521-22 (1997).  

However, in the regulations, "claim" and "application" are 
considered equivalent and are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  

Any communication or actions, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).  

Under 38 C.F.R. § 3.155(a), the submission of certain medical 
records may constitute an "informal claim" for an increase in 
disability compensation. In addition, 38 C.F.R. § 3.157(b)(1) 
specifies that where, as here, an appellant's formal claim 
for compensation already has been allowed, receipt of, among 
other things, a VA report of examination will be accepted as 
an informal claim filed on the date of the examination.  

The applicable statutory and regulatory provisions require 
that the Board look to all communications in the file that 
may be interpreted as applications or claims, formal and 
informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129 (1992); Servello v. Derwinski, 3 Vet. App. 196 
(1992).  

Disability ratings are based upon schedular requirements 
which reflect the average impairment of earning capacity 
occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. §§ 3.102, 4.7.  

Currently, the veteran's service-connected pleural disease-
asbestosis is evaluated under Diagnostic Code 6833.  Under 
these criteria, there are two factors used to determine the 
proper evaluation.  The factors include the Forced Vital 
Capacity (FVC) and the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO(SB)).  

The General Rating Formula for Interstitial Lung Disease 
(Diagnostic Codes 6825 through 6833) provides the a 100 
percent rating where Forced Vital Capacity (FVC) is less than 
50 percent predicted, or; where the Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) is less than 40-percent predicted, or; where the 
maximum exercise capacity is less than 15 ml/kg/minute oxygen 
consumption with cardiorespiratory limitation, or; where cor 
pulmonale or pulmonary hypertension, is present or; where the 
veteran requires outpatient oxygen therapy.

A 60 percent rating is warranted where the evidence shows FVC 
of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/minute oxygen consumption with cardiorespiratory 
limitation.  A 30 percent rating is warranted where the 
evidence shows FVC of 65- to 74-percent predicted, or; DLCO 
(SB) of 56- to 65-percent predicted.  A 10 percent rating is 
warranted where the evidence shows FVC of 75- to 80-percent 
predicted, or; DLCO (SB) of 66- to 80-percent predicted.

While this appeal was pending, the applicable rating criteria 
relating to the respiratory system were amended, effective 
October 7, 1996. 38 C.F.R. §§ 4.96, 4.97 (1996); see 61 Fed. 
Reg. 46720-46731 (Sept. 5, 1996).  The RO reviewed the 
veteran's claim under the new criteria in April 2003, and it 
provided the veteran with the new criteria in an April 2003 
Supplemental Statement of the Case.  Moreover, the veteran 
and his representative were given an opportunity to respond 
to the new regulations.  Accordingly, the Board concludes 
that the veteran will not be prejudiced by the Board's review 
of his claim on appeal because due process requirements have 
been met.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Previously, the veteran's disorder was rated under Diagnostic 
Code 6811, which provides that a 10 percent rating was 
warranted for moderate purulent pleurisy with some 
embarrassment of the respiratory function.  A 30 percent 
rating was warranted for moderately severe purulent pleurisy 
with residual marked dyspnea or cardiac embarrassment on 
moderate exertion.  A 60 percent rating was warranted for 
severe purulent pleurisy which is manifested by extensive 
pleural or pleuropericardial adhesions, marked restriction of 
respiratory excursions, and chest deformity, intractable to 
treatment.  An 80 percent evaluation required very severe 
purulent pleurisy with the findings and symptoms of the 
severe condition and persistent underweight, with marked 
weakness, and fatigability on slight exertion.  Finally, very 
severe purulent pleurisy warranted an 80 percent evaluation.  
Purulent pleurisy following intrapleural or extrapleural 
pneumolysis warranted a 100 percent evaluation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6811 (1996).




(A)  Earlier effective date for the assignment of a 60 
percent rating.

As noted above, the effective date for an evaluation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, date of 
receipt of the claim is used.  In this regard, the Board 
notes that, after the July 1990 Board decision became final, 
the earliest claim filed for an increased rating for pleural 
disease-asbestosis was received at the RO on November 12, 
1993.  The earliest evidence reflecting increased severity of 
the veteran's service-connected disability was the private 
medical statement from Dr. Lawrence Butt, dated November 2, 
1993, indicating that the veteran had symptoms of severe 
dyspnea on exertion and severe pulmonary dysfunction.  There 
was also a medical report, dated in March 1993, reflecting an 
impression of asbestosis with resultant severe COPD and 
severe restrictive disease.  It was noted that the veteran 
was dyspneic with mild to moderate exertion.  The medical 
evidence of record prior to March 1993 did not show any 
evidence of symptoms which would warrant the assignment of a 
60 percent disability rating.  

Accordingly, while the veteran feels that he is entitled to 
an effective date from April 1988, the Board finds that it 
was the evidence developed in conjunction with his November 
1993 reopened claim that demonstrated that his level of 
disability had been increased.  The veteran has not advanced 
any specific CUE allegations regarding the July 1990 Board 
decision which denied an increased rating for his service-
connected pleural disease-asbestosis, nor has the issue 
otherwise been adjudicated.  As the veteran's reopened claim 
was received within one year from the date of evidence, which 
revealed an increase in the severity of the veteran's 
service-connected disability, the effective date of November 
12, 1993, for the assignment of the 60 percent disability 
evaluation for pleural disease-asbestosis is consistent with 
the controlling legal criteria.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).  Consequently, the evidence 
does not support the assignment of an effective date earlier 
than November 12, 1993.  In reaching this decision, the Board 
has considered the doctrine of granting the benefit of the 
doubt to the veteran but does not find the evidence is 
approximately balanced such as to warrant its application. 38 
U.S.C.A. § 5107(b).  

(B)  Entitlement to an effective date prior to September 12, 
2002, for the assignment of a 100 percent rating.

Following a careful review of the medical evidence, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's pleural disease-asbestosis meets, 
or more nearly approximates, the criteria for a rating in 
excess of 60 percent under either the former or the revised 
regulations for any time during the period from November 12, 
1993, to September 13, 2002.  In reviewing the evidence of 
record, and the applicable laws, the Board finds that the RO 
properly granted the veteran an effective date of September 
13, 2002, for an increase to a schedular 100 percent for his 
service connected respiratory disability.  

The evidence of record, during the period in question, 
clearly shows recurrent complaints of shortness of breath, 
dyspnea after exertion and a productive cough.  While 
findings show severe restrictive airway obstruction, he is 
not shown to be underweight.  Under Diagnostic Code 6811, in 
order to assign an 80 percent rating, there must be severe 
pleurisy with marked weakness, underweight and extreme 
fatigability.  The clinical evidence of record does not 
support such findings prior to September 13, 2002, and 
therefore a rating above 60 percent is not warranted.  

In order to meet the criteria for a 100 percent rating under 
Diagnostic Code 6833, a FVC of less than 50 percent, or a 
DLCO (SB) of less than 40 percent predicted is required.  
This has not been shown in the case at hand.  Although a 
private medical statement in May 2001 reported diffuse 
pleural thickening, there was no cyanosis, clubbing or edema.  
It was noted that spirometry was consistent with obstructive 
and restrictive dysfunction; however, the severity was not 
noted.  Oxygen saturation breathing room air at rest was 
reported to be 92% and dropped to only 80% with exercise.  In 
July 2002, saturation breathing room air at rest was reported 
to be 94% and dropped to only 86% with exercise.  It was 
noted that the veteran had an excellent bronchodilator 
response.  In this regard, the Board notes that the evidence 
of record, including a statement from the veteran's own 
private physician, clearly indicates that, prior to September 
13, 2002, the veteran did not require the use of oxygen 
continuously.  In fact, in a statement dated in April 2001, 
Dr. Teirstein only stated that the veteran was "near to the 
time when he will require oxygen therapy during sleep, and 
perhaps with activity."  However, in a private medical 
statement, dated September 13, 2002, Dr. Hartman stated that 
the veteran was "markedly short of breath even at rest, and 
his pulmonary function test demonstrated an FEV1 of 0.4."  
Dr. Hartman stated that the veteran's "chances of developing 
a perioperative pulmonary problem preventing weaning from the 
ventilator was quite significant."  

Simply stated, there is no medical evidence in the claims 
folder, dated prior to September 12, 2002, that reflects that 
his pleural disease-asbestosis was either productive of 
pronounced respiratory impairment, as reflected by lesions 
comparable to advanced pulmonary tuberculosis or PFTs 
confirming a markedly severe degree of ventilatory deficit, 
with dyspnea at rest, and other evidence of severe impairment 
of bodily vigor producing total incapacity, such that a 
schedular 100 percent rating would be warranted under the old 
regulation.  

Thus, the Board finds that the veteran was properly granted 
an effective date of September 13, 2002, for his schedular 
100 percent rating for his service connected respiratory 
disorder.  As the preponderance of the evidence is against 
the claim for earlier effective dates for the increased 
ratings, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  


ORDER

An earlier effective date for the assignment of increased 
ratings for pleural disease-asbestosis is denied.  


	                        
____________________________________________
	HARVEY ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


